 In the Matter Of MUELLER BRASSCOMPANYandUNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS(U.A.W.-C. I. O.),Case No. R-3478.-Decided February 24,194RJurisdiction:brass and copper parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition because of existing contract with anotherunion ; contract about to expire no bar ; employees laid off less than sixmonths and not permanently employed elsewhere are eligible to vote ; electionnecessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees including checkers, timekeepers and janitors, but excluding fore-men, gangleaders, supervisory employees above the rank of gang leaders,clericaloffice employees, powerhouse, employees, and plant-protection em-ployees; employees who are engaged mainly in making andrepairingmachinetools excluded over Company's objection.,/Walsh, Walsh, O'Sullivan & Sehlee,byMr. William R. Walsh,ofPort Huron, Mich., for the Company:Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit, Mich.,for the U. A. W.Mr. Joseph A. Padway, by Mr. Henry Kaiser,ofWashington,D. C., for the Federal Union.Mr. Carl S. Carlson,of Detroit, Mich., for the I. A. M.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 24, 1941, United Automobile, Aircraft and Agricul-tural Implement Workers,, (U. A. W.-C. I. 0.), herein called theU. A. W., filed with the Regional Director for the Seventh Region(Detroit,Michigan) a petition alleging that, a question affectingcommerce had arisen concerning the representation of employees ofMueller Brass Company, Port Huron, Michigan, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor Relations39 N. L.R. B., No. 30.167 168DECISIONS OF. NATIONAL LABOR RELATIONS BOARDAct, 49 Stat. 449, herein called the Act.On January 14, 1942, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of'National Labor Relations Board Rules and Regulations-Series 2,as amended,- ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On January 17, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theU. A. W., and upon Brass, Bronze & Copper Workers Federal UnionNo. 18796, affiliated with the American Federation of Labor, hereincalled the Federal Union, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on January 26, 1942, at Port Huron, Michigan,before Jerome H. Brooks, the Trial Examiner duly designated bythe Chief Trial Examiner.At the hearing International AssociationofMachinists, Local 218, affiliated with the American Federationof Labor, herein called the I. All M., a. labor organization claimingto represent employees of the Company, appeared,' stated that it hadreceived notice of hearing, and requested to be heard.The TrialExaminer ruled that the I., A. M. thereby became a party to theproceeding.His ruling is hereby affirmed.The Company, the U.A.W., the Federal Union, and the I. A. M. were represented andparticipated in the hearing.Full opportunity to be heard, to examine-1and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearing,the Trial Examiner made rulings on motions and on objections-tothe admission of evidence.The Board has reviewed the. rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affrmed.On February 2, 1942, theCompany filed a "Motion to Reopen Proofs."On February 9, 1942,the Board denied this motion.On February 10 and 16, 1942, theI.A. M. and the Company, respectively, filed briefs which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMueller Brass Company, is a Michigan corporation having itsmain plant and principal office at Port Huron, Michigan, where it isengaged in the manufacture of brass and copper-pipe castings, fittings, MUELLER BRASS COMPANY.169valves and fittings for electrical refrigerators, and screw-machineproducts.At the present time the plant is devoted almost whollyto ' defense production.From June 1, 1941, to November 30, 1941,the Company used raw materials of a value estimated at $4,700,000,approximately $4,252,000 of which materials were shipped to' itsplant from sources outside the State of Michigan.During the sameperiod the Port Huron plant sold products amounting in value toapproximately $10,208,000., Approximately $9,200,000 of such prod-ucts were shipped to points outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the Act.H. THE ORGANIZATIONS INVOLVED-International Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, (U. A. W.-C. I. 0.), is a labororganization admitting to membership employees of the Company.Brass, Bronze & Copper Workers Federal Union No. 18796, A. F.of L., is a labor organization admitting to membership employeesof the Company.International Association of Machinists, Local 218, A. F. of, L.,isa labor organization admitting to membership employees of the/Company.III. THE QUESTION CONCERNING REPRESENTATIONOn November 14, 1941, the U. A. W. made a demand on the Com-pany that it be recognized as the exclusive representative of a certaingroup of employees.The Company refused this recognition on theground that the Company had an existing contract with the FederalUnion covering that group of employees.The contract was executed on February 20, 1939. It provides thatit shall remain in effect for the term of 3 years, unless terminatedunder certain circumstances not here material, and shall continuein force thereafter unless terminated by either party at the end of thethird or any succeeding yearly period by notice at least 30 days priorto the end of such period. The Federal Union now claims that,because of this existing contract, the petition of the U. A. W. wasfiled prematurely, and hence that the Board should dismiss the peti-tion.However, the original term of the contract expires on February20, 1942, and more than 30 days prior to that date the U. A. W.notified the Company of its claim to represent the employees.Weconclude that the contract neither renders the filing of the petitionpremature, nor is it a bar to the present proceeding. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe U. A. W. has submitted to the Regional Director evidenceshowing that it represents a substantial number of employees in theunit hereinafter found appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and -obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U.A.W., the Federal Union,and the I. A. M. stipulatedthat the following employees should constitute the appropriate unit:all production and maintenance employees,excluding foremen, super-visory employees, clerical office employees,2Unit A (represented bythe I.A. M.),3 powerhouse employees, and plant-protection employees.This is the unit now covered by the contract between the Federal,Union and the Company.The Company contends that a singleplant- -^.wide unit, including machinists(Unit A), is appropriate.-The record discloses that the Port Huron plant consists of approxi-mately 20 buildings,allwithin the same enclosure,and all under asingle unified management.At the present time, approximately1,900 employees are classed as production workers, and 200 as em-ployees within Unit A which is represented by the I. A. M. Thebulk of employees eligible to Unit A are located in separate buildingsapart from the actual production workers, although a substantialnumber of them are scattered throughout the production depart-ments.Their chief functions are concerned with the making- andrepairing of tools and machines for use solely in the plant.With1 The Regional Director's statement shows that the U. A. W. submitted 911 authorizationcards, of which 842 bore names appearing on the December 26, 1941, pay roll, which con-tained 1,991 names.Of these 842 cards,121 n;ere unsigned,and 10 bore handprintednames ; signatures on the remaining 711 appear to be genuine.Of the 842 cards, 7 weredated March to September 1941; 65 were dated in October 1941;300 in November 1941 ; '128 in December 1941 ; and 342 were undated.The Federal Union presented no member-ships cards,but relied on its contract to establish its substantial interest in the proceedings2The unions further stipulated that clerical office employees refers only to official clericaloffice employees,not to those in the plant and not to timekeepers and checkers.3Unit A includes tool,and die makers,die sinkers,tool grinders,pattern makers, ma-chinists,millwrights,heat treaters,rod and tool mill die crib employees,blacksmiths, tooldesigners,and helpers and apprentices to the above categories. MUELLER BRASS COMPANY171few exceptions, they have their own foremen.The average rate ofpay of employees- in the machinists' group is above that of employeesin the production unit.The Federal Union and the I. A. M. first organized employees ofthe Company in the fall of 1933. For the following 3 years negotia-tions were informal, and, upon the Company's insistence, the plant,was treated as one unit.The first written contract was signed bythe Company with a joint committee of the two unions in Septem-ber 1937, still treating employees of the plant as one unit.Thiscontract was renewed in 1938.A new contract was signed Febru-ary 17, 1939, with the I. A. M:, covering employees in Unit A; andone with the Federal Union on February.20, 1939; covering the re-mainder of the plant employees.Although two units were set up,the Company did not waive its contention that there should be asingle plant-wide bargaining unit.Each of these 1939 contractswas supplemented in 1940 and 1941.In view of the above-stated facts, we are of the opinion thatemployees in Unit A should be excluded from the bargaining unitcomposed of production and maintenance workers.Within the production and maintenance unit, the parties disagreewith respect to the inclusion or exclusion of gang leaders, checkersnand timekeepers, and janitors.cGroup or gang leaders:The U. A. W. and the Federal Unionwould include these employees in the unit as being non-supervisory;they would classify as supervisors only shift foremen ' and theirsuperiors.The Company would exclude group or gang leaders asbeing a part of management, and because all the contracts haveexcluded them as such.The evidence discloses that gang leaders are comparable to straw-bosses, having 6 to 12 men under their direction.They recommendfor promotion and discharge, and according to the testimony ofthe plant superintendent, such recommendations are customarily fol-lowed by the management; they allot the work and inspect it whenfinished; and they enforce discipline. In view of these indicia ofsupervisory control, and because prior bargaining contracts havespecifically excluded gang leaders, we find gang leaders should beexcluded from the appropriate unit.SCheckers and Omzekeepers:The U. A. W. and the Federal Unionwould include this group in the unit. The Company would excludethem because they work for management, are confidential, and dono production work.`Checkers are scattered throughout the plant to keep records ofeach employee's output.They report their figures to the timekeep-ers.The latter then compile lists which serve as a basis for com-puting each employee's earnings.Neither the checkers nor the time- 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDkeepersperform anymanualwork. The present contract,in settingup thebargainingunit, does not specifically refer to this group.Although the work performed by this group of employees is largelyclerical, checkers and timekeepers are closely related to productionand maintenance workers. It is clear that their work is not of acharacter to render them ineligible to participationin a bargainingunitwith other production and maintenance employees.Undernormal collective bargaining arrangements, such information as thetimekeepers and the checkers have in their possession is available tothe bargaining representatives.We find, therefore, that checkersand timekeepers should be within the appropriate unit.Janitors:The U. A. W. and the Federal Union would includethis group.The Company objects to their inclusion in view of thefact that the Board has excluded janitors in certain other cases.Therecord discloses that the janitors perform their usual duties in thevarious production departments of the plant.Although none ofthe prior contracts has specifically referred to janitors in settingup the bargaining unit, the supplemental agreement of March 31,1941, executed pursuant to the 1939 contract, fixed the wage scale forjanitors of each production department.We are of the opinionthat the janitors should be included within the appropriate unit.We find that all production and maintenance employees includingcheckers, timekeepers and janitors, but excluding foremen,,gang'leaders, supervisory employees above the rank of-gang leaders, cleri-cal office employees, Unit A (represented by the I. A. M.), power-house employees, and plant-protection employees, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the ActVI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company urged, because of the necessity foruninterrupted, full-time war production, that the Board withholdits direction of election in this proceeding and permit the FederalUnion to continue as the exclusive bargaining representative of theemployees.In view of -the existence of a representation dispute, as,we have found in Section III,supra,we are of the opinion that,contrary to the Company's contention, an election by secret ballotat the present time will best resolve the existing question concerningrepresentation and thus stabilize collective bargaining relations.Wetherefore find the Company's contention to be without merit.There is some disagreement among the parties regarding em-ployees who have been laid off for less than 6 months, and who thusretain their seniority rating under the Company'semployment MUELLER BRASSCOMPANY173policy.The U. A. W. insists that all such employees 'should vote,even though employed elsewhere, provided they have not quit or beendischarged from the Company.The Federal Union believes thatmen working elsewhere should not be permitted to vote.We are ofhave not accepted permanent employment elsewhere are entitled tovote.We. find that those eligible to vote shall be the- employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, or whohave been laid off less than 6 months preceding said pay-roll periodand have not accepted permanent employment elsewhere, subjectto the limitations and additions set forth in our Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce 'has arisen concerning the repre-sentation of employees of Mueller Brass Company, Port Huron, Mich-igan, within the meaning of Section 9 (c) and' Section 2 (6) and (7)of the Act.2.All production and maintenance employees of Mueller BrassCompany, including checkers, timekeepers and janitors, but excludingforemen, gang leaders, supervisory employees above the rank of gangleaders, clerical office employees, Unit A (represented by the I. A. M.),powerhouse employees, and plant-protection employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8; of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Mueller Brass Company, Port Huron, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesof the Company who were employed during the pay-roll period imme- 174DECISIONS OF NATIONAL,LABOR RELATIONS BOARDdiately preceding the date of this Direction of Election or who havebeen laid off less than 6 months preceding said pay-roll period andhave not accepted permanent employment elsewhere, including check-ers, timekeepers, janitors, and employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States or temporarilylaid off, but excluding foremen, gang leaders, supervisory employeesabove the rank of gang leaders, clerical office employees, Unit A(represented by the I. A. M.), powerhouse employees, plant-protec-tion employees, and those employees who have since quit or been dis-,charged for cause, to determine whether they desire to be representedby United Automobile, Aircraft and Agricultural Implement Work-ers, (U. A. W.-C. I. 0.), or by Brass, Bronze & Copper WorkersFederal Union No. 18796, affiliated with the American Federation ofLabor, for the purpose of collective bargaining, or by neither.CHAIRMAN Miuas took no part in the consideration of the aboveDecision and Direction of Election. In the Matter Of MUELLER BRASSCOMPANYandUNITED AUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENTWORKERS, (U. A. W.-C.I.O.)Case No. R-8478AMENDMENT TO DECISION AND DIRECTION OFELECTIONMarch 19, 1942On February 24, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.On March 6, 1942, the Brass, Bronze& Copper Workers Federal Union No. 18796, affiliated with the A.F. of L., the intervening labor organization in this proceeding, fileda motion requesting the Board to reconsider and modify its decisionwith respect to the unit therein found to be appropriate, by includingin the unit employees of the powerhouse.On March 13, 1942, theRegional Director for the Seventh Region (Detroit, Michigan) noti-fied the Board that United Automobile, Aircraft, and AgriculturalImplement Workers, (U. A. W.-C. I. 0.), the petitioner herein, hadindicated that it had no objection to the granting of the motion.It appears that powerhouse employees had been covered in an exist-ing collective agreement, but that at the hearing the.labor organiza-tions involved had inadvertently stipulated for their exclusion.TheBoard is of the, opinion that the aforesaid motion should be granted.The Decision and Direction of Election will be amended accordingly.The Decision and Direction of Election in this proceeding, issuedFebruary 24, 1942, is hereby amended by striking "powerhouse em-ployees" from the-list of groups excluded from the appropriate unitand from eligibility to vote, and by inserting "powerhouse employees"in the list, of groups included within the appropriate unit andeligible to vote.MR.WM.M. LEISERSONtook no part in the consideration of theabove Amendment to Decision and Direction of Election.139 N. LR. B. 167.39 N L R. B., No. 30a.175448105-42-vol. 39-13